According to the view taken of the subject in Lenoir v. Wellborn, ante, 452, I apprehend that the defendants are liable for the taxes of 1819, as well because their bond so stipulates as because Alley was in office in 1820, when the taxes became collectible, and was consequently bound to collect them. As Alley had also been sheriff for the year 1819, the more regular way would have been for him to give a bond, at the time of his appointment, for the collection of the taxes; but there is no reason why a bond subsequently given, conditioned to do that which the law had previously imposed upon him as a duty, should not be obligatory. The nonsuit ought to be set aside.
PER CURIAM. Judgment reversed. *Page 304 
(456)